              Case 3:20-bk-03304-JAF        Doc 26    Filed 02/24/21     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:                                               Case No.: 3:20-bk-03304-JAF

GRANTLAND KINGMAN,

                  Debtor.
___________________________ /

  TRUSTEE'S RESPONSE IN OPPOSITION TO JP MORGAN CHASE BANK, N.A.'S
           MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Alexander G. Smith, Chapter 7 Trustee (the "Trustee"), files this response in opposition

to the Motion (the "Motion") (Doc. 25) of Comerica Bank ("Comerica") for Relief from the

Automatic Stay, and in support thereof states:

         1.     On November 13, 2020 (the "Petition Date"), the Debtor, Grantland Kingman (the

"Debtor") filed a voluntary petition for relief (the "Petition") under Chapter 7 of Title 11 of the

United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the

Middle District of Florida, Jacksonville Division (the "Bankruptcy Court"), Case No. 3:20-bk-

03304-JAF (the "Bankruptcy Case").

         2.     On November 16, 2020, the Trustee was appointed as Chapter 7 Trustee in the

Bankruptcy Case.

         3.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334.

Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

         4.     Comerica filed the Motion so that it might proceed with enforcing its in rem rights

in 1974 Hinkley 49 Ketch as referenced in the Motion (the “Property”).
             Case 3:20-bk-03304-JAF        Doc 26     Filed 02/24/21     Page 2 of 2




        5.     The Trustee objects to the relief requested in the Motion as the Property is not

claimed as exempt and as alleged in the Motion, there is significant equity in the Property. Thus,

not only is the Property of value to the Bankruptcy Estate, Comerica is also adequately protected.

        6.     Based on the foregoing, the Trustee objects to the relief requested in the Motion at

this time.

        WHEREFORE, Alexander G. Smith, Chapter 7 Trustee, respectfully requests this Court

enter an Order denying the Motion and granting such other and further relief as the Court deems

just and proper.

Dated: February 24, 2021.                    McCONNELL LAW GROUP, P.A.


                                             Jerrett M. McConnell
                                             ____________________________
                                             JERRETT M. McCONNELL
                                             Florida Bar #0244960
                                             6100 Greenland Rd., Unit 603
                                             Jacksonville, FL 32258
                                             Phone (904) 570-9180
                                             jmcconnell@mcconnelllawgroup.com
                                             Attorney for the Trustee



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this document was furnished electronically or by U.S. Mail,
postage pre-paid to the Office of the United States Trustee, 400 W. Washington St., Ste. 1100,
Orlando, FL 32801; Neisi Garcia Ramirez, Attorney for Comerica, 110 S.E. 6th Street, Suite 2400,
Ft. Lauderdale, FL 33301; Grantland Kingman, Debtor, 411 Walnut St., #16120, Green Cove
Springs, FL 32043; Todd Henry, Attorney for Debtor, 1555 Kingsley Avenue, Suite 405, Orange
Park, FL 32073; and to Alexander G. Smith, Trustee, 2601 University Blvd. West, Jacksonville,
FL 32217 on this 28th day of June, 2018.

                                             Jerrett M. McConnell
                                             ____________________________________
                                                     Attorney
